PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/786,081
Filing Date: 10 Feb 2020
Appellant(s): Wojnar et al.



__________________
Philip S. Hof
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8 December 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9 July 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The Appellant quotes on page 14 of the Brief paragraph [0032] of instant specification and argues, “These paragraphs explicitly explain that the different wavelength bands of the combined optical signal may be designated based on the source of the signals. The multiplexer-demultiplexer 214 receives an optical carrier signal from the second converter 212B and identifies the second converter 212B as the direct source of that optical carrier signal. The multiplexer-demultiplexer 214 may be programmed such that all optical carrier signals received from the second converter 212B (e.g., with the second converter 212B as the source) are retransmitted within a second wavelength band which is different than a first wavelength band associated with the first converter 212A. These paragraphs clearly provide sufficient support to enable a person skilled in the art to understand the limitation that the multiplexer/demultiplexer is configured to identify a source of each of the optical carrier signals.” The argument is not persuasive. To the understanding of the Examiner, the multiplexer/demultiplexer receivers the optical carrier signals and can identify the wavelengths of each of the signals. However, it is unknown to the Examiner that the multiplexer/demultiplexer can identify the source of each of the optical carrier signals. Instant specification fails to teach such a technology. Neither does the Appellant provide evidence that such a technology is well known in the art.

The Appellant argues on page 20 of the Brief, 
“The Office Action contends that the wavelength conversion apparatuses 1Ba, 1Bb of Takeyama represent the wavelength-converting transponders of the claimed multiplexer/demultiplexer, which is lacking in Pescod. Appellant respectfully submits that the wavelength conversion apparatuses of Takeyama cannot represent the recited wavelength-converting transponders.
The wavelength conversion apparatuses 1Ba, 1Bb do not receive and modify optical carrier signals, where each optical carrier signal is based on an RF signal from a single, associated end device. Rather than receiving optical carrier signals, each wavelength conversion apparatus 1Ba, 1Bb receives a multiplexed or combined signal 
Stated differently, the wavelength conversion apparatuses 1Ba, 1Bb do not receive the optical signals generated by the C-band transmitters. Converting the wavelength of multiplexed signals is not equivalent to converting the wavelength of individual optical carrier signals.”
The argument is not persuasive.  First, claim 1 recites “the multiplexer/demultiplexer including multiple wavelength-converting transponders that receive the optical carrier signals from the converters, modify the optical carrier signals, and re-transmit the optical carrier signals along the optical cable at different, non-overlapping wavelength bands of a combined optical signal” The claim language does not include the word “individual”. Second, the meaning of “individual” as applied to optical signals is not clear. It is understood that light signals are carried by photons. Light beams of different wavelengths can travel along the same path simultaneously (in common sense; whether two or more photons can occupy the same space at the same time is beyond our understanding). Photons are individual in the sense that one cannot have a fraction of a photon or a mixed photon that has two wavelengths.
The Appellant argues on page 22 of the Brief, 
“In Pescod, the wavelength division multiplexer/de-multiplexer 502 merely combines optical signals that are received into a multiplexed signal for transmission along the optical link 506. There is no logic within the multiplexer/de-multiplexer 502 to 
Takeyama fails to remedy this shortcoming of Pescod. In Takeyama, each of the wavelength conversion apparatuses 1Ba, 1Bb receives one WDM input signal. For example, the C→L wavelength conversion apparatus 1Ba receives a WDM signal in the C-band from amplifier 41-1 and converts the WDM signal to the L-band. The multiplexer 61 downstream of the wavelength conversion apparatuses 1Ba, 1Bb merely combines the received signals into a multiplexed signal. The multiplexer 61 has no logic to determine a source of a received optical signal. The multiplexer 61 also does not perform any wavelength conversion or re-transmission that is based on an identified source of a received optical signal.
The wavelength conversion apparatuses 1Ba, 1Bb and the multiplexer 61 of Takeyama are actually not even able to determine sources of individual optical carrier signals because the WDM signals that are input to these devices are multiplexed signals. For example, the wavelength conversion apparatus 1Ba and the multiplexer 61 are unable to identify which C-band transmitters 21-1, 21-2, 21-n, etc., contributed to the WDM signal and in which way because the received WDM signal is already combined.”
The argument is not persuasive. The wavelength conversion apparatuses and the multiplexer operate based on wavelengths and the connections. If a transmitter transmits a fixed unique wavelength, the transmitters and the wavelengths are one-to-one correlated even the multiplexed wavelength channels are transmitted via the same fiber.
The Appellant argues on page 23 of the Brief, “Furthermore, there would be no reason to combine Pescod and Takeyama by, for example, replacing the multiplexer/demultiplexer 502 of 
The Appellant argues on page 27 of the Brief, 
“The communication hub 100 is connected to a backhaul satellite transceiver 55, located above the passenger cabin 180, via a first electrical communication 120. The first electrical communication 120 is not an optical cable. Chen is not directed to an optical communications. The mesh network does not include any optical cables, fibers, or the like. As such, Chen does not remedy the shortcomings of Pescod and Takeyama.
Furthermore, it would not have been obvious for a person of ordinary skill in the art in possession and contemplation of Pescod and Takeyama to modify the systems based on the arrangement of Chen. Chen discloses a fully electrical communication system. Chen is silent with respect to optical fibers. The person of ordinary skill in the art would not have looked to Chen for advice/suggestions on how to route the optical cable 506 of Pescod through an aircraft.”
The argument is not persuasive. The Examiner sees no reason why a person of ordinary skill in the art would not read Chen and take the advice/suggestion to route the optical cables. The Examiner recognizes that “One errs to limit the prior art references to only those that 
The Appellant argues on page 28 of the Brief, “Sanderovich discloses varying the gain of different powered amplifiers so that more power is supplied to a first antenna than a second antenna. However, this variation is based on a transmit direction and a modulation scheme. Sanderovich varies the amplitude and phase shift for directivity of the antenna (e.g., aiming the antenna). Sanderovich does not vary amplification based which converter generated each of the RF signals that are being communicated via the antenna.” The argument is not persuasive. Sanderovich et al. teaches in FIG. 8A, FIG. 8B and paragraphs [0067]-[0068] that amplifiers may be assigned different gains based on the modulation scheme of the signals, the direction of transmission, and the frequency band of the RF signals. That is, the source may be identified based on the frequency band of the RF signal.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SHI K LI/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        
Conferees:
/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637     

                                                                                                                                                                                                   /KENNETH N VANDERPUYE/Supervisory Patent Examiner, Art Unit 2636                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.